   Case
2019    2:19-cv-14394-RLR
     FOREIGN LIMITED LIABILITYDocument
                               COMPANY20-4 Entered
                                       ANNUAL      on
                                              REPORT                                                                    FLSD Docket 01/28/2020
                                                                                                                                          FILED Page 1 of 1
DOCUMENT# M06000000833                                                                                                                                Apr 29, 2019
Entity Name: PARK PLACE COMMUNITY, L.L.C.                                                                                                           Secretary of State
                                                                                                                                                     5459387335CC
Current Principal Place of Business:
27777 FRANKLIN ROAD
SUITE 200
SOUTHFIELD, MI 48034


Current Mailing Address:
27777 FRANKLIN ROAD
SUITE 200
SOUTHFIELD, MI 48034 US

FEI Number: XX-XXXXXXX                                                                                                      Certificate of Status Desired: No
Name and Address of Current Registered Agent:
NRAI SERVICES, INC.
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FL 33324 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE: ELIZABETH ARENDT                                                                                                                                               04/29/2019
                         Electronic Signature of Registered Agent                                                                                                                Date

Authorized Person(s) Detail :
Title                  MGRM
Name                   ASSET INVESTORS OPERATING
                       PARTNERSHIP, LP
Address                27777 FRANKLIN ROAD
                       SUITE 200
City-State-Zip:        SOUTHFIELD MI 48034




I hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that I am a managing member or manager of the limited liability company or the receiver or trustee empowered to execute this report as required by Chapter 605, Florida Statutes; and
that my name appears above, or on an attachment with all other like empowered.

SIGNATURE: KAREN J. DEARING                                                                                            SECRETARY                                          04/29/2019
                        Electronic Signature of Signing Authorized Person(s) Detail                                                                                             Date




                                                                                                                                                                   EXHIBIT 4
